BURGESS, Justice,
concurring.
I wholeheartedly concur in the result and the rationale. I only point out that the facts are glaringly different than those in Roldan v. State, 698 S.W.2d 741 (Tex.App.—Beaumont 1985, pet, pending). In the instant case, the undercover agent actually saw the contraband being loaded onto the truck and the identity of the undercover agent was known to the DEA officer. In Roldan, “the informant had not actually seen the cocaine or the secret welded compartment” and “the reliability and credibility of the unidentified subinformant was unknown”. Therefore, my concurrence in this instance does not diminish my former dissent in Roldan.